Citation Nr: 0634910	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  95-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of migraine headaches, rated at 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1990 and from November 1990 to March 1991.

This claim is on appeal from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for migraine 
headaches and initially assigned a noncompensable evaluation.  
The veteran disagreed and, by rating decision dated in March 
2002, the rating was increased to 30 percent from the date of 
the claim.  

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations can be assigned for separate periods of 
time based upon the facts found, a practice known as 
"staged" ratings.  Id. at 126.  

This case was remanded by the Board in June 2004 and October 
2004 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  Severe economic inadaptability due to headaches is not 
shown. 

2.  The veteran's service-connected disabilities are not of 
such severity as to preclude her from securing and following 
substantially gainful employment consistent with her 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Code (DC) 8100 (2006).

2.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 



I.  Evaluation of Migraine Headaches

The RO initially assigned a non-compensable rating for the 
veteran's headaches.  In a March 2000 rating decision, the 
rating was increased to 30 percent for the entire time on 
appeal.  Under DC 8100, a maximum of a 50 percent disability 
rating may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is assigned 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.    

After a review of the claims file, the Board finds that a 
higher evaluation is not warranted.  Specifically, in an 
August 1987 VA general medical examination, the veteran 
related migraine headaches about once a week.  Private 
treatment records reflect treatment for migraine headaches 
every few months.  As an example, the veteran sought private 
treatment for migraines in May 1998, August 1998, October 
1998, May 1999 (reporting a history of two headaches per 
month for nine years), December 1999, March 2000, and June 
2000 (needed a note for her employer).  

In a May 1999 VA examination, the veteran reported migraine 
headaches ten times over the previous two months.  She 
described flashes of light, an ache more on the right side 
than the left, affecting her driving if it was severe, a 9/10 
pain scale, and nausea and vomiting.  She had tried various 
medications without success and was on a nasal inhalation 
drug.  

The veteran related that she had missed nine of the last 60 
days of work because she did not feel well with the 
headaches, and did not want to mix medications in her job as 
a pharmacy technician.  After a physical examination, the 
final diagnosis was typical migraine attacks since 1991 with 
typical throbbing pain, sometimes lasting up to 24 hours, and 
an increase in frequency.

Further, the veteran has reported varying degrees of severity 
of headaches.   As noted above, private records reflect 
treatment for migraines every few months, while in the May 
1999 VA examination, she stated that she had essentially five 
headaches a month.  In addition, in December 1999, she 
reported having three per week, in a June 2000 letter from a 
private physician he related she had headaches as often every 
other day in 1998 and more recently three a week, and in a 
September 2000 Social Security application, she noted 
headaches lasting as long as one to two weeks.

In a November 2000 private note she reported five headaches 
per month, in September 2001 a private medical letter 
indicated daily migraines lasting up to a month and a half in 
length, and in September 2003 she reported three headaches 
per week.  In a December 2004 private note, she similarly 
reported three headaches per week but the treating physician 
noted that the veteran's stress level had been reduced 
significantly and was hoping that a new medication would 
help.

Social Security Administration (SSA) records were reviewed 
(including some duplicative private and VA records), which 
showed that the veteran was found to be disabled effective in 
July 2003; however, her primary diagnosis was an anxiety-
related disorder with a secondary diagnosis of affective 
disorder.  Headaches were not listed as her disabling 
condition, although she related that a migraine headache 
which lasted three weeks was the reason she quit work in July 
2003.  In October 2005, there was a report of a mild headache 
three times a week and a severe headache one to two times per 
month; sometimes they would last as long as a week.  The 
difficulty in reconciling the veteran's variously-reported 
frequencies of her headaches (for example, having five 
headaches per month but lasting one to two weeks per episodes 
is not logically possible) clouds the full extent of her 
headache disability.  

In this case, the evidence does not show very frequent and 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  To that end, while the 
veteran had related missing work due to headaches, she 
apparently remained employed at least through July 2003 when 
she was granted SSA benefits for a psychiatric disorder.  
However, additional evidence shows that she remained employed 
through 2005.  Nonetheless, the Board finds that based on the 
entire record, the claim for a higher rating is denied.

II.  Entitlement to TDIU

Turning now to the issue of a total disability rating, the 
veteran contends that she is unable to secure or follow a 
substantially gainful occupation by reason of her service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted.  After a review of the record, the claim is 
denied.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2006).

The veteran's current service-connected disabilities include 
post traumatic stress disorder (PTSD) rated at 50 percent 
disabling, and migraine headaches, rated at 30 percent 
disabling.  Using the Combined Rating Table at 38 C.F.R. 
§ 4.25, her combined rating is 65 percent, which is rounded 
up to 70 percent disabling.  Therefore, she does meet the 
schedular requirements for a total rating under 38 C.F.R. 
§ 4.16(a).  

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes her from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, the Board finds that the 
evidence does not show that the veteran's service-connected 
disabilities preclude more than marginal employment.  While 
an October 2005 VA PTSD examination report related that the 
veteran had not been able to keep a job for more than a few 
months, the evidence does not show that she is unemployable 
due to her service-connected disabilities. 

To this end, the Board notes that the veteran has been wholly 
uncooperative in clarifying her employment history.  She did 
not respond to a request from the RO for information on her 
past employment and, in fact, responded that she had no other 
information to give VA to substantiate her claim.  

Moreover, although the veteran indicated to SSA that she quit 
work in July 2003 due to migraine headaches, the evidence 
shows that she worked at least through July 2005.  Further, 
the only work-related information she provided to VA was 
essentially a resume showing fairly consistent employment 
from 1988 through 2005 but offered nothing in the way of 
income earned, hours worked, or the reason she quit working.  
She submitted a copy of the resignation letter to her last 
place of employment that she had several areas of concern, 
with the most important being her health, but was no more 
specific than that.

The evidence indicates that the veteran is unemployed; 
however, it does not show that she is unemployable.  Because 
she has not cooperated in providing VA with information 
regarding her employment history, the Board denies the claim 
for TDIU.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The veteran was 
notified of the VCAA as it applies to her claims by 
correspondence dated in October 2003 and November 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in August 2005, November 2005, and June 2006.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claims.  
There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in May 1999 and October 
2005.  Moreover, multiple outpatient treatment records and 
Social Security records were associated with the claims file 
during the course of the appeal.  The available medical 
evidence is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her 
claims.  In addition, she was provided with notice of the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

The claim for an evaluation in excess of 30 percent for 
migraine headaches is denied.

The claim for entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


